Title: To Thomas Jefferson from Robert Patterson, 14 October 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Mint of the U.S. Oct. 14th. 1806.
                        
                        Mr. Adam Eckfeldt, being a skilful mechanic, was employed by Mr. Rittenhouse, when director of the mint, to
                            harden the dies; with a compensation for this service alone of 500 dollars per annum.
                        Shortly after Mr. Boudinot was appointed director, rightly judging that the whole time and labour of so able
                            an artist as Mr. Eckfeldt would be useful to the Institution, he accordingly employed him, in the character of Assistant
                            coiner, with a compensation of 800 dollars per annum, and a promise of future increase.
                        Mr. Eckfeldt is now the father of a numerous and growing family, and with the utmost economy finds his wages
                            inadequate to their support. Should he be obliged to leave the Institution, I know not how his place could be supplied, or
                            his labours dispensed with; as he has, in fact, the management of the whole coining department; and I have the pleasure to
                            inform you, that the issues from the mint during the current year, tho’ all in small species of coin, will exceed in
                            amount the issues of any former year since the establishment of the Institution; and yet the expences will be considerably
                            within the appropriation.
                        By the acts of Congress the salaries and compensations of all the officers and clerks are now fixed: but with
                            respect to “the several subordinate workmen & servants” the “act establishing the mint” & provides that “these shall
                            be allowed & paid, as compensations for their respective services, such wages and allowances as are customary and
                            reasonable, according to their respective stations & occupations.” And by the same act the director is empowered to
                            “employ (which no doubt includes a stipulation for wages) as many clerks workmen and servants as he shall from time to
                            time find necessary; subject to the approbation of the President of the United States.”
                        Mr. Eckfeldt asks for the additional wages of only 200 dollars ⅌ annum which I am well persuaded his
                            services fully merit; and for this, Sir, your approbation is most respectfully solicited. 
                  I have the honour to be, Sir,
                            with sentiments of the highest esteem, Your most obedt. Servant
                        
                            R Patterson
                            
                        
                    